1. Guinea Bissau
The next item is the debate on six motions for a resolution on the situation in Guinea Bissau.
Madam President, Commissioner, ladies and gentlemen, once again, sadly, we are discussing in this House the situation of Guinea-Bissau, which is a truly painful situation. It is a country that has known chronic instability for many years and that tried to take the road towards democracy at the beginning of the 1990s. Nothing went right, there was a coup d'état and a minor civil war, and it has since been in a situation of major political and military instability, tensions and deep rivalries. Recently there has also been a very worrying presence of drug trafficking interests, which have become increasingly evident to all observers.
We strongly condemn the recent attacks: the bomb attack that killed the Chief of Staff, General Tagme Na Waie, and also the particularly barbaric, if not savage, assassination of President Nino Vieira. Regardless of their past, we express our solidarity with their families and with the people of Guinea-Bissau and we regret and strongly condemn these attacks.
We want to see a return to normality. The lesson that I have learnt and that I wanted to stress in this resolution was that impunity is not an answer. In the past, with regard to the assassination of Ansumane Mané and General Veríssimo Seabra, how could we have closed our eyes to the fact that the perpetrators were not found and brought to justice? It is clear that this is not the answer. We must therefore impress upon the government of Guinea-Bissau that those responsible must be found. The guilty parties must be brought to justice and we have to provide all the assistance that is needed.
Finally, I also want to draw attention to our concern at the presence of drug trafficking throughout the region, the risk that this also poses to the European Union and its shocking presence, which is clearly evident, in Guinea-Bissau. I also want to call for a closer relationship in this context with Cape Verde. We have established a special partnership with Cape Verde, which has very close relations with and extensive knowledge of Guinea-Bissau, but which is also very vulnerable. This is therefore also essential for our own European security. As a result, the intensification of this special partnership with Cape Verde is also very important in this context.
author. - (LT) The killings in Guinea Bissau are a major blow not just to democracy in a state impoverished by drug trafficking, but to the whole West African region. The assassination of the President and the army chief of staff pushed the country ever deeper into a quagmire of failing institutions, increasingly fragile democracy, growing corruption and personality cults. The state's inhabitants live in chaos and there is a shortage of water, medicine and schools. Drug trafficking knows no limits or borders and is becoming a threat to the entire region, even reaching European Union states.
Although until now the commanders of the armed forces have kept their promise not to interfere in the country's internal affairs, recent events may completely overwhelm what remains of democracy in Guinea Bissau. The new government must respect the constitutional order, deal with conflicts peacefully and thoroughly investigate the murders. With the assistance of the European Union's Security and Defence mission, we must reach a turning point in the country's development, offering stability and a decent life. We must hope that presidential elections will take place in a few months and that they will comply with international standards for organising elections. We call on European Union states and the entire international community to give Guinea Bissau the financial and expert assistance required to organise democratic elections. Guinea Bissau's opposing political forces should seek common ground and compromises at this difficult time for the state and urgently adopt decisions on the country's security, election procedures and public administration. We call on them to fight corruption more effectively and to consult with civil society and other organisations on internal reconciliation in the state.
Madam President, on 2 March of this year, the President of Guinea-Bissau, João Bernardo Vieira, was shot dead in an attack carried out by soldiers loyal to the army's Chief of Staff. The previous day, General Batista Tagme Na Waie, the army's Chief of Staff, died after being injured in an explosion. Both deaths are linked to the political conflict in Guinea-Bissau, which has been going on for many years and has led to tragedy and a lack of stability in the country. Although the elections held in 2008 were peaceful, an initial assassination attempt took place shortly afterwards. The President survived that attack. Guinea-Bissau, a former Portuguese colony, is one of the poorest countries in the world. At the same time, a cocaine-smuggling route passes through the country.
We condemn attempts to resolve conflicts by means of a coup d'etat; we call for presidential elections to be held in Guinea-Bissau within two months; and we call for these elections to meet democratic standards and for constitutional order to be restored.
When the political situation in Guinea-Bissau is analysed, we should not forget that the people of this young African country were the victims of Portuguese colonialism, against which they in fact fought a very courageous struggle. With regard to what is happening there, which we regret, in particular the assassinations of the President and the Chief of Staff, we cannot forget that this is the result of all the difficulties and all the divisions that have existed for years, and that still exist, and that stem from its colonial past. We should also bear in mind that it is still one of the poorest countries in Africa, which means that the European Union must pay greater attention to cooperation in the areas of public health and education, in order to improve the living conditions of its population and overcome the difficulties that a large part of the Guinea-Bissau population still has to face, particularly women, mothers and children.
It is vital that the European Union reinforces its sympathetic support of these people. We also need to support education, the safe supply of drinking water and, in some cases, even agricultural production to ensure that the whole population has access to food. However, this support must be provided without external interference and with full respect for the sovereignty and choices of the people.
author. - Madam President, this poverty-stricken ex-colony has suffered decades of political instability and crisis, resulting in profound and prolonged suffering for its citizens.
Its transition to democratic rule and better times for its people appeared a promising prospect after the 2008 legislative elections were carried out in an apparently fair and peaceful manner. However, the dark clouds of divisive hate and violence appeared again over the country after the shooting of President Vieira by renegade soldiers on 2 March, the day after the killing of the chief of the army. We condemn both those murders, and we can only hope that the rival parties in Guinea-Bissau will find the necessary will and power to resolve their disputes through dialogue at the negotiating table for the sake of their citizens' well-being. In addition, as Guinea-Bissau has in recent years evolved into an important drug-trafficking country, we urge not only the country's authorities but also the international community to do their utmost in fighting effectively this deadly curse.
author. - (FR) Madam President, Commissioner, ladies and gentlemen, the Group of the Greens/European Free Alliance strongly condemns the assassination of the President of Guinea-Bissau, João Bernardo Vieira, and the head of the armed forces, General Tagme Na Waie, on 1 and 2 March 2009.
We demand that a full investigation be carried out and that the perpetrators be prosecuted, and similarly for the killers of Generals Mané and Correia, killed in 2000 and 2004, who remain unidentified to this day.
As one of the poorest of the poor and noted for its low life expectancy, Guinea-Bissau is today faced with drug trafficking. As a bridgehead for the South American drug smugglers, Guinea-Bissau has become a country of transit for drugs which are destined for Europe, where we represent the biggest consumer. We also know only too well that this is affecting the entire sub-region as, in Mauritania, for example, large quantities of drugs have been discovered, even at the airport.
The European Union must help this country to turn its back on this trade by fighting it both here and there and by a return to development based on that country's own resources.
While the last elections were welcomed by the international community and the European Union has shown its support for the process of learning about and installing democracy in Guinea-Bissau, the events this country has just lived through can only reinforce this position of aid and assistance.
The army too, which did not intervene in the electoral process, must also continue with its strict observation of the constitutional order, as it has promised.
While the neighbouring West African countries have, after years of problems and chaos, rediscovered the road to democracy, respect for the institutions and human rights, Guinea-Bissau must not fall into the trap of reprehensible practices. The European Union must be present and use its influence and its example to help this country to stay on the road to democracy.
on behalf of the PPE-DE Group. - Madam President, in addition to what has already been said today on the situation in Guinea-Bissau, I would like to comment on two issues.
Firstly, the assassinations of the President of Guinea-Bissau, João Bernardo Vieira, and the chief of the armed forces, General Tagme Na Waie, should be thoroughly investigated and those responsible should be brought to justice.
Secondly, in our resolution today, we express our hope that the presidential elections in the country will be held within 60 days. We should today call upon EU Member States and the international community to make sure that Guinea-Bissau receives the financial and technical support which is needed to conduct credible elections.
on behalf of the UEN Group. - (PL) Madam President, it is very easy for destabilisation, which has tragic consequences, to occur in poor African countries, such as Guinea-Bissau. The assassinations of President João Bernardo Vieira and General Tagme Na Waie, the head of the armed forces, in March of this year, were certainly part of an attempt to destabilise the country, probably instigated by the drugs mafia. The lack of an effective security force in this country has meant that various kinds of homicide go virtually unpunished. We need to provide all the vital assistance that the government of this country needs, and this is an issue which the resolution addresses.
In addition to this, and in order to prevent these kinds of incidents, we need to declare a ruthless war on the drugs trade, which is a destabilising force in many poor countries in Africa, Asia and South America, supports terrorism and, through drug addiction, destroys the lives of hundreds of millions of people throughout the world. If we cannot overcome this problem, we will pay an increasingly high price for our helplessness.
Member of the Commission. - Madam President, let me first of all, on behalf of the European Commission, say that we deeply regret the assassination of His Excellency the President of the Republic of Guinea-Bissau, João Bernardo Vieira. We condemn this assassination in the strongest possible terms and also the attacks that resulted in the deaths of the Chief of Staff of the armed forces, General Batista Tagme Na Waie and other soldiers. I would like also to send condolences to their families.
The presence of drug-dealers and so much crime are more than worrying today. Under the eighth EDF and other instruments, but in addition by contributing to EUR 2 million to the UN ODC, the Commission has signed up to a very ambitious plan in the counter narcotics field. We think this is really very important, as has been shown by what has happened.
We urgently call for calm and restraint, and urge the national authorities of Guinea-Bissau to fully investigate these events and bring to justice those responsible. There should be no impunity. Unfortunately, these violent acts follow the successful legislative elections, which paved the way for enhanced EU and international support for the country's peace-building efforts. These attacks also come at a time of increased international engagement, intended to build a democratic and a stable Guinea-Bissau.
Under these extremely difficult circumstances, the Commission remains fully committed to continuing its strong support to the national authorities, aiming to bring back stability but also to sustain development. I am thinking of education, the poorest of the poor, the necessity for basic needs and basic services, and also of economic growth in the country. We are now starting to deploy the wide range of instruments at our disposal, thus aiming to help Guinea-Bissau achieve sustainable peace and, hopefully, consolidate its democratic process.
An ambitious country strategy paper for an amount of EUR 100 million, covering the period 2008-2013, was approved last year. This will focus on security sector reform - including the fight against drugs that I mentioned earlier - and the enhancement of the national sovereign institutions.
Last year the Council also decided to establish an EU mission supporting security sector reform in the framework of the European security and defence policy. The forthcoming presidential elections - now expected 60 days after the nomination of the new President - will probably take place even before the summer break. Taking into account this extremely tight schedule, the feasibility of the deployment of the electoral observation mission is being carefully considered by the Commission. Nevertheless, the provision of post-electoral assistance to support the required reforms to the electoral framework, following the recommendations formulated by the EU-UN 2008, and the support given to observation of the forthcoming elections by regional organisations remain, among other things, our key priorities.
The debate is closed.
The vote will take place at the end of the debates.